Case: 2:18-cv-00440-EAS-KAJ Doc #: 72 Filed: 06/11/20 Page: 1 of 3 PAGEID #: 871




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

MURRAY ENERGY
CORPORATION, et al.,

               Plaintiffs,
                                                 Case No. 2:18-cv-440
       v.                                        JUDGE EDMUND A. SARGUS, JR.
                                                 Magistrate Judge Kimberly A. Jolson
CASSIDY, COGAN, CHAPPEL,
AND VOEGELIN, L.C., et al.,

               Defendants.

                                    OPINION AND ORDER

       Plaintiffs Murray Energy Corporation, Murray American Energy, Incorporated, and the

Ohio Valley Coal Company (collectively the “Debtors”) have filed a motion to dismiss with

prejudice (ECF No. 63). Plaintiff Robert E. Murray opposes the motion (ECF No. 68) and

Defendants Cassidy, Cogan, Chappel, and Voegelin, L.C. and Patrick Cassidy (collectively

“Defendants”) do not oppose the motion (ECF No. 69). For the following reasons the motion to

dismiss (ECF No. 63) is DENIED without prejudice.

                                                 I.

       On May 4, 2018, this case was removed to this Court. (See ECF No. 1.) On November 4,

2019, discovery was stayed because the Debtors entered bankruptcy. (See ECF No. 53.) On March

26, 2020, the Debtors filed a motion to dismiss the case with prejudice under Federal Rule of Civil

Procedure 41(a)(2). (See Mot. Dismiss, ECF No. 63.) The Debtors indicate they have filed for

bankruptcy and have evaluated whether to proceed with this case considering their significant

competing needs for their capital. (Id. at 1.) The Debtors indicate they have decided to dismiss

their claims with prejudice to avoid any potential prejudice to Defendants. (Id. at 3.)
    Case: 2:18-cv-00440-EAS-KAJ Doc #: 72 Filed: 06/11/20 Page: 2 of 3 PAGEID #: 872




         Mr. Murray opposes dismissal with prejudice. (Murray Resp. at 1, ECF No. 68.) Mr.

Murray indicates he does not oppose dismissal of the Debtors’ claims but opposes dismissal with

prejudice because he is concerned a dismissal with prejudice may affect his ability to move forward

with this case against Defendants. (Id. at 3-4.) Plaintiff asserts that “the risk to Mr. Murray of a

preclusive effect far outweighs the Murray Energy Plaintiffs’ reasoning behind their request for a

dismissal with prejudice.” (Id. at 3.) Defendants do not oppose dismissal so long as the dismissal

is with prejudice. (Def.’s Resp. at 1, ECF No. 69.)

                                                          II.

         In their motion the Debtors purport to utilize Rule 41(a)(2) to dismiss their claims against

Defendants. Importantly, however, in the Sixth Circuit Rule 41(a) is not the proper vehicle to

dismiss less than the entirety of an action. See Warfal v. Chase Bank, USA, N.A., No. 2:11-cv-

699, 2012 U.S. Dist. LEXIS 441135, at *5 (S.D. Ohio Feb. 10, 2012); Coleman v. Ohio State Univ.

Med. Ctr, No. 2:11-cv-49, 2011 U.S. Dist. LEXIS 83813, at *6 (S.D. Ohio Aug. 1, 2012); Letherer

v. Alger Grp., L.L.C., 328 F.3d 262, 266 (6th Cir. 2003), recognized as overruled on other grounds

in Blackburn v. Oaktree Capital Mgmt., LLC, 511 F.3d 633, 636 (6th Cir. 2008); In re Behr Dayton

Thermal Prods. LLC Litig., No. 3:08-cv-326, 2012 U.S. Dist. LEXIS 21642, at *9–10 (S.D. Ohio

Feb. 21, 2012). Instead, it is Federal Rules of Civil Procedure 15 and/or 21 which provide for

voluntary dismissal of claims by some but not all of the plaintiffs in a case. See Crozin v. Crown

Appraisal Grp., Inc., Nos. 2:10-cv-581, 2:10-cv-764, 2012 U.S. Dist. LEXIS 5626, at *5–6 (S.D.

Ohio Jan. 18, 2012).

         Accordingly, this Rule 41 motion is DENIED without prejudice so that the Debtors may

move under Rule 15 or 21. 1 See id. (noting that the Court had previously denied the plaintiffs’


1
  At times, this Court has gone on to analyze improperly brought Rule 41(a) motions under Rule 15 and/or 21 noting
that filings are to be construed by their substantive content and not by their labels. See Warfel, 2012 U.S. Dist. LEXIS


                                                           2
 Case: 2:18-cv-00440-EAS-KAJ Doc #: 72 Filed: 06/11/20 Page: 3 of 3 PAGEID #: 873




motion to dismiss certain plaintiffs’ claims from the lawsuit without prejudice noting that Rule 41

was not the proper vehicle to dismiss less than the entirety of an action).

                                                       III.

        The Debtors motion (ECF No. 63) is DENIED without prejudice.

IT IS SO ORDERED.

6/11/2020                                              s/Edmund A. Sargus, Jr.
DATE                                                   EDMUND A. SARGUS, JR.
                                                       UNITED STATES DISTRICT JUDGE




441135 at *6; Coleman, No. 2011 U.S. Dist. LEXIS 83813 at *6–7. In this case, however, because Mr. Murray
objected to the Debtor’s dismissal with prejudice and Defendants objected to a dismissal without prejudice the Court
would like the Debtors to refile under the correct rule so that Mr. Murray and Defendants can determine whether they
object.


                                                         3
